Per Curiam,
This appeal is from tbe decree distributing balance in hands of Charles J. Snyder, surviving executor of Anthony F. Snyder, deceased. The controlling question was whether Leon Snyder had a vested interest in the fourth of testator’s residuary estate held in trust for his father, Edmund Snyder, for life, etc. The learned court was clearly right in holding that he had, and in distributing the fund accordingly.
It is unnecessary to. consider the specifications of error at length. The questions involved are so fully and satisfactorily discussed in the clear and convincing opinion of the court, sustaining exceptions to the adjudication of the auditing judge, that we are quite content to affirm the decree on that opinion.
Decree affirmed and appeal dismissed at appellants’ costs.